COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00957-CV
Style:                              In re David A. Chaumette
                    *
Date motion filed :                 December 3, 2013
Type of motion:                     Motion for extension of time to file response
Party filing motion:                Real party in interest
Document to be filed:               Response to petition for writ of mandamus

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                  December 4, 2013
         Number of previous extensions granted:              0              Current Due date: December 4, 2013
         Date Requested:                                     December 11, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: December 11, 2013
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Real party in interest’s motion for extension is granted in part and denied in part. Real party in interest’s
          response is ordered to be filed no later than December 11, 2013. Real party in interest’s request for other
          relief is denied. Real party in interest is directed to include arguments regarding the Court’s jurisdiction
          in its response.

Judge's signature:      /s/ Laura Carter Higley


Panel consists of       ____________________________________________

Date: December 4, 2013




November 7, 2008 Revision